Case: 18-50865      Document: 00515095220         Page: 1    Date Filed: 08/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 18-50865                           FILED
                                  Summary Calendar                   August 28, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

SILVESTER YOUNG PEREZ, also known as Silvestre Young Perez,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:18-CR-109-1


Before BENAVIDES, DENNIS, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Silvester Young Perez appeals his 135-month, within-guidelines
sentence for possession with intent to distribute 50 grams or more of actual
methamphetamine. Perez contends that the district court erred in its cash-to-
drug conversion to determine the quantity of drugs attributable to him for the
purpose of establishing his base offense level. First, he asserts the court erred
in valuing an eight ball of methamphetamine at $150 because the case agent


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50865    Document: 00515095220    Page: 2   Date Filed: 08/28/2019


                                No. 18-50865

testified that the cost of an eight ball in the Midland-Odessa area ranged from
$150-$350 and Perez admitted to charging $300 per eight ball. Second, he
argues the court erred in converting the entire amount of cash found on Perez,
even legitimate cash, into drugs.
      The district court’s drug quantity calculation is a factual determination
and will only be reversed by this court upon clear error. United States v.
Betancourt, 422 F.3d 240, 246 (5th Cir. 2005). A factual determination is not
clearly erroneous if it is plausible in light of the record as a whole. Id. A
district court may consider drug quantity estimates for sentencing purposes.
Id. In estimating the quantity of drugs, a district court may convert cash into
drug quantities based upon a determination that the cash represented drug
transaction proceeds. See § 2D1.1 cmt. n.5; United States v. Johnston, 127 F.3d
380, 403 (5th Cir. 1997). In determining the quantity of drugs attributable to
a defendant, the district judge may consider any information that has
sufficient indicia of reliability to support its probable accuracy, including
officer testimony. Betancourt, 422 F.3d at 247. A presentence report (PSR)
generally bears sufficient indicia of reliability, and the “district court may
adopt facts contained in the PSR without further inquiry if the facts have an
adequate evidentiary basis and the defendant does not present rebuttal
evidence.” United States v. Alford, 142 F.3d 825, 831-32 (5th Cir. 1998).
      Here, the district court properly considered the PSR and the officer
testimony regarding methamphetamine prices in the Midland-Odessa area to
convert the cash found on Perez at the time of the drug seizure to drug
quantities. See Betancourt, 422 F.3d at 247. Perez did not offer any rebuttal
evidence and failed to prove that any of the information in the PSR, including
the cash-to-drug conversion and quantity of drugs attributable to him, or the




                                      2
    Case: 18-50865    Document: 00515095220     Page: 3    Date Filed: 08/28/2019


                                 No. 18-50865

officer testimony was materially untrue, inaccurate, or unreliable. See United
States v. Zuniga, 720 F.3d 587, 591 (5th Cir. 2013).
      Given the evidence that an eight ball of methamphetamine sold between
$150 and $350 in the Midland-Odessa area, the district court’s finding that
$150 was the proper denominator is plausible in light of the record as a whole.
See United States v. Harris, 740 F.3d 956, 967 (5th Cir. 2014). The finding that
the entire amount of cash seized was drug proceeds was likewise plausible
because Perez was unemployed with no source of legitimate income, and the
cash was found in the same car as the methamphetamine. See United States
v. Fitzgerald, 89 F.3d 218, 223-24 (5th Cir. 1996).       Therefore, the district
court’s factual finding regarding the drug quantity attributable to Perez was
not clearly erroneous. See Betancourt, 422 F.3d at 246.
      The judgment of the district court is AFFIRMED.




                                       3